Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2, 4, 6, 10, 11, 14-22 and 24-27 are all the pending claims.
2.	Claims 2 and 24 are amended and new Claims 25-27 are added in the Response of 2/1/2022. The subject matter of new Claims 25-27 is germane to the elected and examined subject matter and so the claims are joined for examination.
3.	Claims 14-16 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/19.
4.	Claims 2, 4, 6, 10-11, 17 and 24-27 are all the claims under examination.
5.	Applicants amendment of the claims raises new grounds for rejection.
6.	This Office Action is final.

Withdrawal of Objection
Claim Objections
7.	The objection to Claim 24 because of informalities is withdrawn.  
Applicants have amended Claim 24 to delete the term “protein” from Claim 24.



Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 2, 4, 6, 10-11, 17 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants identifying support for the negative proviso of Claim 2 is found to be persuasive and to overcome the rejection.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 2, 4, 6, 10-11, 17 and 24 (and new Claims 25-27) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  

	Response to Arguments
(a) Applicants allegations and the amended claims are a wish to know. See MPEP 2163.
The Attorney arguments are not substantiated by extrinsic evidence showing that any variant much less natural MCH2 and ECH2 domain pairs in combination with just any CH1/CL domain pair would provide the requisite degree of stability for the antibody as a whole and which retains binding activity (specificity or cross-reactive) for each of VH/VL paratopes AA and BB. Applicants allege variants are available that would work absent a showing of any results to substantiate their position.
 Applicants allege natural MCH2 and ECH2 domain pairs work absent a showing of any results to substantiate their position. Applicants have not demonstrated in the specification nor shown by declaration evidence in the prosecution proceeding anything but the sequences of SEQ ID NOS: 1 and 2 having a dimerization effect for a reasonable number of working embodiments and which embodiments possess epitope binding for distinct antigens as required of the instant claimed invention. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). 
The specification at [0008] in teaching “The function of MC.sub.H2 and EC.sub.H2 is unknown, very likely they correspond to the hinge region of IgG molecules. The IgM C.sub.H2 domain (MC.sub.H2) is a 111 amino acid (12.2 kDa) polypeptide forming a homodimer. The dimer has an S--S-bond formed between Cys110 of two domains and an internal S--S-bond between Cys30 and 93 within one domain. MC.sub.H2 has a glycosylation site at Asn105. The inventors found that MC.sub.H2 domains can be used to replace the C.sub.H1/C.sub.K on one arm of the antibody and discovered the MC.sub.H2 fold is as stable as the C.sub.H1/C.sub.K and allows for a correct pairing of the variable domains. This is advantageous in association with modifications facilitating the desired heavy chain pairing.”
The specification on p. 6 in teaching states that the sequences of SEQ ID NOS: 1 and 2 (and no others) were used in the examples.
(b) Even in 2021, several years after the effective filing date of the claimed invention, antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of MCH2 and ECH2 was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly have those structures engineered into them to replace ordinary and conventional CH1/CL domains. Computational and machine learning approaches for sequence-based prediction of domain interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus for MCH2 or ECH2 variants reliably assigning different and non-conventional antibody structures based on sequence data for SEQ ID NO1 and SEQ ID NO 2, alone, which would support the premise that the inventors possessed the full scope of the claimed invention.
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2, 4, 6, 10-11, 17 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 2, 4, 6, 10-11, 17 and 24-27 are indefinite for the phrase “wherein CH1 and CL form a CH1/CLkappa dimer” in Claim 2 (b) because the term “CLkappa” is lacking in antecedent basis. The phrase is also unclear in its implied method aspect for a formation or forming step in taking a generic CH1 and a generic CL (absent the CL being designated as a lambda or kappa chain) and generating a kappa light chain from what may otherwise be a lambda light chain. The ordinary artisan cannot envisage how the formation aspect confers a CLkappa from what may be a CLlambda.
b) Claims 2, 4, 6, 10-11, 17 and 24-27 are indefinite for the amendment of element (a) in Claim 2 and the requirement that the CH2H and CH2L form a homodimer. The amendment does not limit the nature or kind of substitutions to the domains only so long as they are conservative. Accordingly, the variation is not defined as having to be the same or identical between each of the CH2H and CH2L domains in order for them to be “homodimers.” The meaning of “homo” is construed as being identical, but nowhere does the amended portion of element (a) of Claim 2 so much as indicate that the CH2H and CH2L domains cannot vary as between themselves. Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 25 is drawn to the CH1/CL dimer being a CH1/CLkappa dimer.  In view of Claim 2 (b) having been amended to recite “wherein CH1 and CL form a CH1/CLkappa dimer,” then Claim 25 is no more limiting in its subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

12.	Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 26 is drawn to the phrase “wherein the IgM constant domain MCH2 consists of the amino acid sequence SEQ ID NO: 1, or a sequence at 6least 95% identical thereto and wherein the IgE constant domain ECH2 domain consists of the amino acid sequence of SEQ ID NO: 2 or a sequence at least 95% identical thereto.”
Claim 2 (a) is drawn to the phrase “wherein both CH2H and CH2L are an IgM constant domain MCH2 having the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence that is at least 85% identical thereto having conservative substitutions or an IgE constant domain ECH2 having the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence that is at least 85% identical thereto having conservative substitutions,”.
In as much as for Claim 2(b) the “having” language is interpreted as being open whilst Claim 26 recites “consisting of” language interpreted as being closed, the sequence variation of Claim 26 is potentially broader than that of Claim 2(b) because Claim 2 requires conservative substitutions to the sequence thereof whilst the percent variation of the sequence in Claim 26 is unlimited as to the nature and kind of variation. This variation may encompass any substitutions irrespective of its being conservative, any deletion, any insertion and/or any combination thereof. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
13.	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 26 requires that both an MCH2 and ECH2 are present in the antibody or antigen binding fragment thereof of Claim 2:
Claim 26 “… wherein the IgM constant domain MCH2 consists of the amino acid sequence SEQ ID NO: 1, or a sequence at 6least 95% identical thereto and wherein the IgE constant domain ECH2 domain consists of the amino acid sequence of SEQ ID NO: 2 or a sequence at least 95% identical thereto.”
	Claim 2 does not so much as make any requirement that both an MCH2 and ECH2 are present in the antibody or antigen binding fragment thereof:
“…wherein both CH2H and CH2L are an IgM constant domain MCH2 having the amino acid sequence of SEO ID NO: 1 or an amino acid sequence that is at least 85% identical thereto having conservative substitutions or an IgE constant domain ECH2 having the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence that is at least 85% identical thereto having conservative substitutions,…”
The search of the specification for each of the limitations in one antibody or antibody fragment thereof does not identify literal or actual support for the combination of these limitations in a single antibody construct. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643